
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2421
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 6, 2010
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To require the Secretary of the Treasury to
		  mint coins in commemoration of the centennial of the establishment of Mother’s
		  Day.
	
	
		1.Short titleThis Act may be cited as the
			 Mother's Day Centennial Commemorative
			 Coin Act.
		2.FindingsThe Congress hereby finds as follows:
			(1)Anna Jarvis, who is considered to be the
			 founder of the modern Mother’s Day, was born in Webster, West Virginia on May
			 1, 1864.
			(2)A resident of Grafton, West Virginia, Anna
			 Jarvis dedicated much of her adult life to honoring her mother, Anna Reeves
			 Jarvis, who passed on May 9, 1905.
			(3)In 1908, the
			 Andrews Methodist Episcopal Church of Grafton, West Virginia, officially
			 proclaimed the third anniversary of Anna Reeves Jarvis’ death to be Mother’s
			 Day.
			(4)In 1910, West
			 Virginia Governor, William Glasscock, issued the first Mother’s Day
			 Proclamation encouraging all West Virginians to attend church and wear white
			 carnations.
			(5)On May 8, 1914,
			 the Sixty-Third Congress approved H.J. Res. 263 designating the second Sunday
			 in May to be observed as Mother’s Day and encouraging all Americans to display
			 the American flag at their homes as a public expression of the love and
			 reverence for the mothers of our Nation.
			(6)On May 9, 1914,
			 President Woodrow Wilson issued a Presidential Proclamation directing
			 government officials to display the American flag on all government buildings
			 and inviting the American people to display the flag at their homes on the
			 second Sunday of May as a public expression of the love and reverence for the
			 mothers of our nation.
			3.Coin
			 specifications
			(a)DenominationsThe Secretary of the Treasury (hereinafter
			 in this Act referred to as the Secretary) shall mint and issue
			 not more than 400,000 $1 coins each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section
			 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of
			 section
			 5136 of title 31, United States Code, all coins minted under
			 this Act shall be considered to be numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirementsThe design of
			 the coins minted under this Act shall be emblematic of the 100th anniversary of
			 President Wilson’s proclamation designating the second Sunday in May as
			 Mother’s Day.
			(b)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
				(1)a
			 designation of the value of the coin;
				(2)an inscription of
			 the year 2014; and
				(3)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
				(c)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary after consultation with the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee established under
			 section
			 5135 of title 31, United States Code.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Commencement of
			 issuanceThe Secretary may issue coins minted under this Act
			 beginning January 1, 2014, except that the Secretary may initiate sales of such
			 coins, without issuance, before such date.
			(c)Termination of
			 minting authorityNo coins shall be minted under this Act after
			 December 31, 2014.
			6.Sale of
			 coins
			(a)Sale
			 priceNotwithstanding any other provision of law, the coins
			 issued under this Act shall be sold by the Secretary at a price equal to the
			 sum of the face value of the coins, the surcharge required under section 7(a)
			 for the coins, and the cost of designing and issuing such coins (including
			 labor, materials, dies, use of machinery, overhead expenses, and
			 marketing).
			(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid orders
			 at a discount
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)Surcharge
			 requiredAll sales shall include a surcharge of $10 per
			 coin.
			(b)DistributionSubject to
			 section
			 5134(f) of title 31, United States Code, all surcharges which
			 are received by the Secretary from the sale of coins issued under this Act
			 shall be promptly paid by the Secretary as follows:
				(1)½ to the Susan G.
			 Komen for the Cure for the purpose of furthering research funded by the
			 organization.
				(2)½ to the National
			 Osteoporosis Foundation for the purpose of furthering research funded by the
			 Foundation.
				(c)AuditsThe Susan G. Komen for the Cure and the
			 National Osteoporosis Foundation shall be subject to the audit requirements of
			 section
			 5134(f)(2) of title 31, United States Code, with regard to the
			 amounts received by the respective organizations under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under
			 section
			 5112(m)(1) of title 31, United States Code (as in effect on the
			 date of the enactment of this Act). The Secretary of the Treasury may issue
			 guidance to carry out this subsection.
			8.Budget
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Committee on the Budget of the House of Representatives, provided that such
			 statement has been submitted prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives May 5, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
